 


113 HRES 354 EH: Helium Stewardship Act of 2013
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 354 
In the House of Representatives, U. S., 
 
September 25, 2013 
 
RESOLUTION 
Providing for the concurrence by the House in the Senate amendment to H.R. 527, with an amendment. 
 
 
That upon the adoption of this resolution the House shall be considered to have taken from the Speaker’s table the bill, H.R. 527, with the Senate amendment thereto, and to have concurred in the Senate amendment with the following amendment: 
In lieu of the matter proposed to be inserted by the amendment of the Senate to the text of the bill, insert the following: 
1.Short titleThis Act may be cited as the Helium Stewardship Act of 2013. 
2.DefinitionsSection 2 of the Helium Act (50 U.S.C. 167) is amended to read as follows: 
 
2.DefinitionsIn this Act: 
(1)Cliffside FieldThe term Cliffside Field means the helium storage reservoir in which the Federal Helium Reserve is stored. 
(2)Federal Helium PipelineThe term Federal Helium Pipeline means the federally owned pipeline system through which helium for the Federal Helium Reserve may be transported. 
(3)Federal Helium ReserveThe term Federal Helium Reserve means helium reserves owned by the United States. 
(4)Federal Helium SystemThe term Federal Helium System means— 
(A)the Federal Helium Reserve; 
(B)the Cliffside Field; 
(C)the Federal Helium Pipeline; and 
(D)all other infrastructure owned, leased, or managed under contract by the Secretary for the storage, transportation, withdrawal, enrichment, purification, or management of helium. 
(5)Federal userThe term Federal user means a Federal agency or extramural holder of one or more Federal research grants using helium. 
(6)Low-Btu gasThe term low-Btu gas means a fuel gas with a heating value of less than 250 Btu per standard cubic foot measured as the higher heating value resulting from the inclusion of noncombustible gases, including nitrogen, helium, argon, and carbon dioxide. 
(7)PersonThe term person means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, or State or political subdivision. 
(8)Priority pipeline accessThe term priority pipeline access means the first priority of delivery of crude helium under which the Secretary schedules and ensures the delivery of crude helium to a helium refinery through the Federal Helium System. 
(9)Qualified bidder 
(A)In generalThe term qualified bidder means a person the Secretary determines is seeking to purchase helium for their own use, refining, or redelivery to users. 
(B)ExclusionThe term qualified bidder does not include a person who was previously determined to be a qualified bidder if the Secretary determines that the person did not meet the requirements of a qualified bidder under this Act. 
(10)Qualifying domestic helium transactionThe term qualifying domestic helium transaction means any agreement entered into or renegotiated agreement during the preceding 1-year period in the United States for the purchase or sale of at least 15,000,000 standard cubic feet of crude or pure helium to which any holder of a contract with the Secretary for the acceptance, storage, delivery, or redelivery of crude helium from the Federal Helium System is a party. 
(11)RefinerThe term refiner means a person with the ability to take delivery of crude helium from the Federal Helium Pipeline and refine the crude helium into pure helium. 
(12)SecretaryThe term Secretary means the Secretary of the Interior.. 
3.Authority of SecretarySection 3 of the Helium Act (50 U.S.C. 167a) is amended by adding at the end the following: 
 
(c)Extraction of helium from deposits on Federal landAll amounts received by the Secretary from the sale or disposition of helium on Federal land shall be credited to the Helium Production Fund established under section 6(e).. 
4.Storage, withdrawal and transportationSection 5 of the Helium Act (50 U.S.C. 167c) is amended to read as follows: 
 
5.Storage, withdrawal and transportation 
(a)In generalIf the Secretary provides helium storage, withdrawal, or transportation services to any person, the Secretary shall impose a fee on the person that accurately reflects the economic value of those services. 
(b)Minimum feesThe fees charged under subsection (a) shall be not less than the amount required to reimburse the Secretary for the full costs of providing storage, withdrawal, or transportation services, including capital investments in upgrades and maintenance at the Federal Helium System. 
(c)Schedule of feesPrior to sale or auction under subsection (a), (b), or (c) of section 6, the Secretary shall annually publish a standardized schedule of fees that the Secretary will charge under this section. 
(d)TreatmentAll fees received by the Secretary under this section shall be credited to the Helium Production Fund established under section 6(e). 
(e)Storage and deliveryIn accordance with this section, the Secretary shall— 
(1)allow any person or qualified bidder to which crude helium is sold or auctioned under section 6 to store helium in the Federal Helium Reserve; and 
(2)establish a schedule for the transportation and delivery of helium using the Federal Helium System that— 
(A)ensures timely delivery of helium auctioned pursuant to section 6(b)(2); 
(B)ensures timely delivery of helium acquired from the Secretary from the Federal Helium Reserve by means other than an auction under section 6(b)(2), including nonallocated sales; and 
(C)provides priority access to the Federal Helium Pipeline for in-kind sales for Federal users. 
(f)New pipeline accessThe Secretary shall consider any applications for access to the Federal Helium Pipeline in a manner consistent with the schedule for phasing out commercial sales and disposition of assets pursuant to section 6.. 
5.Sale of crude heliumSection 6 of the Helium Act (50 U.S.C. 167d) is amended to read as follows: 
 
6.Sale of crude helium 
(a)Phase A: Allocation transition 
(1)In generalThe Secretary shall offer crude helium for sale in such quantities, at such times, at not less than the minimum price established under subsection (b)(7), and under such terms and conditions as the Secretary determines necessary to carry out this subsection with minimum market disruption. 
(2)Federal purchasesFederal users may purchase refined helium with priority pipeline access under this subsection from persons who have entered into enforceable contracts to purchase an equivalent quantity of crude helium at the in-kind price from the Secretary. 
(3)DurationThis subsection applies during— 
(A)the period beginning on the date of enactment of the Helium Stewardship Act of 2013 and ending on September 30, 2014; and 
(B)any period during which the sale of helium under subsection (b) is delayed or suspended. 
(b)Phase B: Auction implementation 
(1)In generalThe Secretary shall offer crude helium for sale in quantities not subject to auction under paragraph (2), after completion of each auction, at not less than the minimum price established under paragraph (7), and under such terms and conditions as the Secretary determines necessary— 
(A)to maximize total recovery of helium from the Federal Helium Reserve over the long term; 
(B)to maximize the total financial return to the taxpayer; 
(C)to manage crude helium sales according to the ability of the Secretary to extract and produce helium from the Federal Helium Reserve; 
(D)to give priority to meeting the helium demand of Federal users in the event of any disruption to the Federal Helium Reserve; and 
(E)to carry out this subsection with minimum market disruption. 
(2)Auction quantitiesFor the period described in paragraph (4) and consistent with the conditions described in paragraph (8), the Secretary shall annually auction to any qualified bidder a quantity of crude helium in the Federal Helium Reserve equal to— 
(A)for fiscal year 2015, 10 percent of the total volume of crude helium made available for that fiscal year; 
(B)for each of fiscal years 2016 through 2019, a percentage of the total volume of crude helium that is 15 percentage points greater than the percentage made available for the previous fiscal year; and 
(C)for fiscal year 2020 and each fiscal year thereafter, 100 percent of the total volume of crude helium made available for that fiscal year. 
(3)Federal purchasesFederal users may purchase refined helium with priority pipeline access under this subsection from persons who have entered into enforceable contracts to purchase an equivalent quantity of crude helium at the in-kind price from the Secretary. 
(4)DurationThis subsection applies during the period— 
(A)beginning on October 1, 2014; and 
(B)ending on the date on which the volume of recoverable crude helium at the Federal Helium Reserve (other than privately owned quantities of crude helium stored temporarily at the Federal Helium Reserve under section 5 and this section) is 3,000,000,000 standard cubic feet. 
(5)Safety valveThe Secretary may adjust the quantities specified in paragraph (2)— 
(A)downward, if the Secretary determines the adjustment necessary— 
(i)to minimize market disruptions that pose a threat to the economic well-being of the United States; and 
(ii)only after submitting a written justification of the adjustment to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives; or 
(B)upward, if the Secretary determines the adjustment necessary to increase participation in crude helium auctions or returns to the taxpayer. 
(6)Auction formatThe Secretary shall conduct each auction using a method that maximizes revenue to the Federal Government. 
(7)PricesThe Secretary shall annually establish, as applicable, separate sale and minimum auction prices under subsection (a)(1) and paragraphs (1) and (2) using, if applicable and in the following order of priority: 
(A)The sale price of crude helium in auctions held by the Secretary under paragraph (2). 
(B)Price recommendations and disaggregated data from a qualified, independent third party who has no conflict of interest, who shall conduct a confidential survey of qualifying domestic helium transactions. 
(C)The volume-weighted average price of all crude helium and pure helium purchased, sold, or processed by persons in all qualifying domestic helium transactions. 
(D)The volume-weighted average cost of converting gaseous crude helium into pure helium. 
(8)Terms and conditions 
(A)In generalThe Secretary shall require all persons that are parties to a contract with the Secretary for the withdrawal, acceptance, storage, transportation, delivery, or redelivery of crude helium to disclose, on a strictly confidential basis— 
(i)the volumes and associated prices in dollars per thousand cubic feet of all crude and pure helium purchased, sold, or processed by persons in qualifying domestic helium transactions; 
(ii)the volumes and associated costs in dollars per thousand cubic feet of converting crude helium into pure helium; and 
(iii)refinery capacity and future capacity estimates. 
(B)ConditionAs a condition of sale or auction to a refiner under subsection (a)(1) and paragraphs (1) and (2), effective beginning 90 days after the date of enactment of the Helium Stewardship Act of 2013, the refiner shall make excess refining capacity of helium available at commercially reasonable rates to— 
(i)any person prevailing in auctions under paragraph (2); and 
(ii)any person that has acquired crude helium from the Secretary from the Federal Helium Reserve by means other than an auction under paragraph (2) after the date of enactment of the Helium Stewardship Act of 2013, including nonallocated sales. 
(9)Use of informationThe Secretary may use the information collected under this Act— 
(A)to approximate crude helium prices; and 
(B)to ensure the recovery of fair value for the taxpayers of the United States from sales of crude helium. 
(10)Protection of confidentialityThe Secretary shall adopt such administrative policies and procedures as the Secretary considers necessary and reasonable to ensure the confidentiality of information submitted pursuant to this Act. 
(11)Forward auctionsEffective beginning in fiscal year 2016, the Secretary may conduct a forward auction once each fiscal year of a quantity of helium that is equal to up to 10 percent of the volume of crude helium to be made available at auction during the following fiscal year if the Secretary determines that the forward auction will— 
(A)not cause a disruption in the supply of helium from the Reserve; 
(B)represent a cost-effective action; 
(C)generate greater returns for taxpayers; and 
(D)increase the effectiveness of price discovery. 
(12)Sale schedule and frequencyFor fiscal year 2015 the Secretary shall conduct only one auction, which shall precede, and one sale, which shall take place no later than August 1, 2014, with full and final payment for the sale being made no later than September 26, 2014. Consistent with the annual volumes established under paragraph (2), effective beginning in fiscal year 2016, the Secretary may conduct auctions twice during each fiscal year if the Secretary determines that the auction frequency will— 
(A)not cause a disruption in the supply of helium from the Reserve; 
(B)represent a cost-effective action; 
(C)generate greater returns for taxpayers; and 
(D)increase the effectiveness of price discovery. 
(13)one-time sale 
(A)In generalNotwithstanding paragraph (4)(A), the Secretary shall hold a one-time sale of helium, no later than August 1, 2014 from amounts available in fiscal year 2016 pursuant to this section. Full and final payment for the sale must be made no later than 45 days after the date the sale takes place. 
(B)Volume soldThe volume of helium sold under this paragraph— 
(i)shall be at least 250 million cubic feet; and 
(ii)shall be made available for sale consistent with paragraph (2)(B). 
(c)Phase C: Continued access for Federal users 
(1)In generalThe Secretary shall offer crude helium for sale to Federal users in such quantities, at such times, at such prices required to reimburse the Secretary for the full costs of the sales, and under such terms and conditions as the Secretary determines necessary to carry out this subsection. 
(2)Federal purchasesFederal users may purchase refined helium with priority pipeline access under this subsection from persons who have entered into enforceable contracts to purchase an equivalent quantity of crude helium at the in-kind price from the Secretary. 
(3)Effective dateThis subsection applies beginning on the day after the date described in subsection (b)(4)(B). 
(d)Phase D: Disposal of assets 
(1)In generalNot earlier than 2 years after the date of commencement of Phase C described in subsection (c) and not later than September 30, 2021, the Secretary shall designate as excess property and dispose of all facilities, equipment, and other real and personal property, and all interests in the same, held by the United States in the Federal Helium System. 
(2)Applicable lawThe disposal of the property described in paragraph (1) shall be in accordance with subtitle I of title 40, United States Code. 
(3)ProceedsAll proceeds accruing to the United States by reason of the sale or other disposal of the property described in paragraph (1) shall be treated as funds received under this Act for purposes of subsection (e). 
(4)CostsAll costs associated with the sale and disposal (including costs associated with termination of personnel) and with the cessation of activities under this subsection shall be paid from amounts available in the Helium Production Fund established under subsection (e). 
(e)Helium Production Fund 
(1)In generalAll amounts received under this Act, including amounts from the sale or auction of crude helium, shall be credited to the Helium Production Fund, which shall be available without fiscal year limitation for purposes determined to be necessary and cost effective by the Secretary to carry out this Act (other than sections 16, 17, and 18), including capital investments in upgrades and maintenance at the Federal Helium System, including— 
(A)well head maintenance at the Cliffside Field; 
(B)capital investments in maintenance and upgrades of facilities that pressurize the Cliffside Field; 
(C)capital investments in maintenance and upgrades of equipment related to the storage, withdrawal, enrichment, transportation, purification, and sale of crude helium from the Federal Helium Reserve; 
(D)entering into purchase, lease, or other agreements to drill new or uncap existing wells to maximize the recovery of crude helium from the Federal Helium System; and 
(E)any other scheduled or unscheduled maintenance of the Federal Helium System. 
(2)Excess fundsAmounts in the Helium Production Fund in excess of amounts the Secretary determines to be necessary to carry out paragraph (1) shall be paid to the general fund of the Treasury and used to reduce the annual Federal budget deficit. 
(3)Retirement of public debtOut of amounts paid to the general fund of the Treasury under paragraph (2), the Secretary of the Treasury shall use $51,000,000 to retire public debt. 
(4)ReportNot later than 1 year after the date of enactment of the Helium Stewardship Act of 2013 and annually thereafter, the Secretary of the Interior shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing all expenditures by the Bureau of Land Management to carry out this Act. 
(f)Minimum quantityThe Secretary shall offer for sale or auction during each fiscal year under subsections (a), (b), and (c) a quantity of crude helium that is the lesser of— 
(1)the quantity of crude helium offered for sale by the Secretary during fiscal year 2012; or 
(2)the maximum total production capacity of the Federal Helium System. . 
6.Information, assessment, research, and strategyThe Helium Act (50 U.S.C. 167 et seq.) is amended— 
(1)by repealing section 15 (50 U.S.C. 167m); 
(2)by redesignating section 17 (50 U.S.C. 167 note) as section 20; and 
(3)by inserting after section 14 (50 U.S.C. 167l) the following: 
 
15.Information 
(a)TransparencyThe Secretary, acting through the Bureau of Land Management, shall make available on the Internet information relating to the Federal Helium System that includes— 
(1)continued publication of an open market and in-kind price; 
(2)aggregated projections of excess refining capacity; 
(3)ownership of helium held in the Federal Helium Reserve; 
(4)the volume of helium delivered to persons through the Federal Helium Pipeline; 
(5)pressure constraints of the Federal Helium Pipeline; 
(6)an estimate of the projected date when 3,000,000,000 standard cubic feet of crude helium will remain in the Federal Helium Reserve and the final phase described in section 6(c) will begin; 
(7)the amount of the fees charged under section 5; 
(8)the scheduling of crude helium deliveries through the Federal Helium Pipeline; and 
(9)other factors that will increase transparency. 
(b)ReportingNot later than 90 days after the date of enactment of the Helium Stewardship Act of 2013, to provide the market with appropriate and timely information affecting the helium resource, the Director of the Bureau of Land Management shall establish a timely and public reporting process to provide data that affects the helium industry, including— 
(1)annual maintenance schedules and quarterly updates, that shall include— 
(A)the date and duration of planned shutdowns of the Federal Helium Pipeline; 
(B)the nature of work to be undertaken on the Federal Helium System, whether routine, extended, or extraordinary; 
(C)the anticipated impact of the work on the helium supply; 
(D)the efforts being made to minimize any impact on the supply chain; and 
(E)any concerns regarding maintenance of the Federal Helium Pipeline, including the pressure of the pipeline or deviation from normal operation of the pipeline; 
(2)for each unplanned outage, a description of— 
(A)the beginning of the outage; 
(B)the expected duration of the outage; 
(C)the nature of the problem; 
(D)the estimated impact on helium supply; 
(E)a plan to correct problems, including an estimate of the potential timeframe for correction and the likelihood of plan success within the timeframe; 
(F)efforts to minimize negative impacts on the helium supply chain; and 
(G)updates on repair status and the anticipated online date; 
(3)monthly summaries of meetings and communications between the Bureau of Land Management and the Cliffside Refiners Limited Partnership, including a list of participants and an indication of any actions taken as a result of the meetings or communications; and 
(4)current predictions of the lifespan of the Federal Helium System, including how much longer the crude helium supply will be available based on current and forecasted demand and the projected maximum production capacity of the Federal Helium System for the following fiscal year. 
16.Helium gas resource assessment 
(a)In generalNot later than 2 years after the date of enactment of the Helium Stewardship Act of 2013, the Secretary, acting through the Director of the United States Geological Survey, shall— 
(1)in coordination with appropriate heads of State geological surveys— 
(A)complete a national helium gas assessment that identifies and quantifies the quantity of helium, including the isotope helium-3, in each reservoir, including assessments of the constituent gases found in each helium resource, such as carbon dioxide, nitrogen, and natural gas; and 
(B)make available the modern seismic and geophysical log data for characterization of the Bush Dome Reservoir; 
(2)in coordination with appropriate international agencies and the global geology community, complete a global helium gas assessment that identifies and quantifies the quantity of the helium, including the isotope helium-3, in each reservoir; 
(3)in coordination with the Secretary of Energy, acting through the Administrator of the Energy Information Administration, complete— 
(A)an assessment of trends in global demand for helium, including the isotope helium-3; 
(B)a 10-year forecast of domestic demand for helium across all sectors, including scientific and medical research, commercial, manufacturing, space technologies, cryogenics, and national defense; and 
(C)an inventory of medical, scientific, industrial, commercial, and other uses of helium in the United States, including Federal uses, that identifies the nature of the helium use, the amounts required, the technical and commercial viability of helium recapture and recycling in that use, and the availability of material substitutes wherever possible; and 
(4)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the assessments required under this paragraph. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000. 
17.Low-Btu gas separation and helium conservation 
(a)AuthorizationThe Secretary of Energy shall support programs of research, development, commercial application, and conservation (including the programs described in subsection (b))— 
(1)to expand the domestic production of low-Btu gas and helium resources; 
(2)to separate and capture helium from natural gas streams; and 
(3)to reduce the venting of helium and helium-bearing low-Btu gas during natural gas exploration and production. 
(b)Programs 
(1)Membrane technology researchThe Secretary of Energy, in consultation with other appropriate agencies, shall support a civilian research program to develop advanced membrane technology that is used in the separation of low-Btu gases, including technologies that remove helium and other constituent gases that lower the Btu content of natural gas. 
(2)Helium separation technologyThe Secretary of Energy shall support a research program to develop technologies for separating, gathering, and processing helium in low concentrations that occur naturally in geological reservoirs or formations, including— 
(A)low-Btu gas production streams; and 
(B)technologies that minimize the atmospheric venting of helium gas during natural gas production. 
(3)Industrial helium programThe Secretary of Energy, working through the Advanced Manufacturing Office of the Department of Energy, shall carry out a research program— 
(A)to develop low-cost technologies and technology systems for recycling, reprocessing, and reusing helium for all medical, scientific, industrial, commercial, aerospace, and other uses of helium in the United States, including Federal uses; and 
(B)to develop industrial gathering technologies to capture helium from other chemical processing, including ammonia processing. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000. 
18.Helium-3 separation 
(a)Interagency cooperationThe Secretary shall cooperate with the Secretary of Energy, or a designee, on any assessment or research relating to the extraction and refining of the isotope helium-3 from crude helium and other potential sources, including— 
(1)gas analysis; and 
(2)infrastructure studies. 
(b)Feasibility studyThe Secretary, in consultation with the Secretary of Energy, or a designee, may carry out a study to assess the feasibility of— 
(1)establishing a facility to separate the isotope helium-3 from crude helium; and 
(2)exploring other potential sources of the isotope helium-3. 
(c)ReportNot later than 1 year after the date of enactment of the Helium Stewardship Act of 2013, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that contains a description of the results of the assessments conducted under this section. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000. 
19.Federal agency helium acquisition strategyIn anticipation of the implementation of Phase D described in section 6(d), and not later than 2 years after the date of enactment of the Helium Stewardship Act of 2013, the Secretary (in consultation with the Secretary of Energy, the Secretary of Defense, the Director of the National Science Foundation, the Administrator of the National Aeronautics and Space Administration, the Director of the National Institutes of Health, and other agencies as appropriate) shall submit to Congress a report that provides for Federal users— 
(1)an assessment of the consumption of, and projected demand for, crude and refined helium; 
(2)a description of a 20-year Federal strategy for securing access to helium; 
(3)a determination of a date prior to September 30, 2021, for the implementation of Phase D as described in section 6(d) that minimizes any potential supply disruptions for Federal users; 
(4)an assessment of the effects of increases in the price of refined helium and methods and policies for mitigating any determined effects; and 
(5)a description of a process for prioritization of uses that accounts for diminished availability of helium supplies that may occur over time.. 
7.Conforming amendments 
(a)Section 4 of the Helium Act (50 U.S.C. 167b) is amended by striking section 6(f) each place it appears in subsections (c)(3), (c)(4), and (d)(2) and inserting section 6(e). 
(b)Section 8 of the Helium Act (50 U.S.C. 167f) is repealed. 
8.Existing agreements 
(a)In generalThis Act and the amendments made by this Act shall not affect or diminish the rights and obligations of the Secretary of the Interior and private parties under agreements in existence on the date of enactment of this Act, except to the extent that the agreements are renewed or extended after that date. 
(b)DeliveryNo agreement described in subsection (a) shall affect or diminish the right of any party that purchases helium after the date of enactment of this Act in accordance with section 6 of the Helium Act (50 U.S.C. 167d) (as amended by section 5) to receive delivery of the helium in accordance with section 5(e)(2) of the Helium Act (50 U.S.C. 167c(e)(2)) (as amended by section 4). 
9.RegulationsThe Secretary of the Interior shall promulgate such regulations as are necessary to carry out this Act and the amendments made by this Act, including regulations necessary to prevent unfair acts and practices. 
10.Amendments to other laws 
(a)Secure rural schools and community self determination program 
(1)Secure payments for States and counties containing Federal land 
(A)Availability of paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended by striking 2012 each place it appears and inserting 2013. 
(B)ElectionsSection 102(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112(b)) is amended— 
(i)in paragraph (1)(A), by striking 2012 and inserting 2013; and 
(ii)in paragraph (2)(B), by striking 2012 each place it appears and inserting 2013. 
(C)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking and 2012 and inserting through 2013. 
(2)Continuation of authority to conduct special projects on federal landTitle II of the Secure Rural Schools and Community Self-Determination Act of 2000 is amended— 
(A)in section 203(a)(1) (16 U.S.C. 7123(a)(1)), by striking 2012 and inserting 2013; 
(B)in section 204(e)(3)(B)(iii) (16 U.S.C. 7124(e)(3)(B)(iii)), by striking 2012 and inserting 2013; 
(C)in section 205(a)(4) (16 U.S.C. 7125(a)(4)), by striking 2011 each place it appears and inserting 2012; 
(D)in section 207(a) (16 U.S.C. 7127(a)), by striking 2012 and inserting 2013; and 
(E)in section 208 (16 U.S.C. 7128)— 
(i)in subsection (a), by striking 2012 and inserting 2013; and 
(ii)in subsection (b), by striking 2013 and inserting 2014. 
(3)Continuation of authority to reserve and use county fundsSection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended— 
(A)in subsection (a), by striking 2012 and inserting 2013; and 
(B)in subsection (b), by striking 2013 and inserting 2014. 
(4)Authorization of appropriationsSection 402 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7152) is amended by striking 2012 and inserting 2013. 
(b)Abandoned well remediationSection 349 of the Energy Policy Act of 2005 (42 U.S.C. 15907) is amended by adding at the end the following: 
 
(i)Federally drilled wellsOut of any amounts in the Treasury not otherwise appropriated, $10,000,000 for fiscal year 2014, $36,000,000 for fiscal year 2015, and $4,000,000 for fiscal year 2019 shall be made available to the Secretary, without further appropriation and to remain available until expended, to remediate, reclaim, and close abandoned oil and gas wells on current or former National Petroleum Reserve land.. 
(c)National parks maintenance backlogSection 814(g) of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 1f) is amended by adding at the end the following: 
 
(4)Available fundsOut of any amounts in the Treasury not otherwise appropriated, $20,000,000 shall be made available to the Secretary of the Interior for fiscal year 2018, and $30,000,000 shall be made available to the Secretary of the Interior for fiscal year 2019, without further appropriation and to remain available until expended, to pay the Federal funding share of challenge cost-share agreements for deferred maintenance projects and to correct deficiencies in National Park Service infrastructure. 
(5)Cost-share requirementNot less than 50 percent of the total cost of project for funds made available under paragraph (4) to pay the Federal funding share shall be derived from non-Federal sources, including in-kind contribution of goods and services fairly valued.. 
(d)Abandoned mine reclamation fundSection 411(h) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(h)) is amended by adding at the end the following: 
 
(6)Supplemental funding 
(A)Waiver of limitationNotwithstanding paragraph (5), the limitation on the total annual payments to a certified State or Indian tribe under this subsection shall not apply for fiscal years 2014 and 2015. 
(B)Limitation on waiverNotwithstanding subparagraph (A), the total annual payment to a certified State or Indian tribe under this subsection for fiscal year 2014 shall not be more than $28,000,000 and for fiscal year 2015 shall not be more than $75,000,000. 
(C)Insufficient amountsIf the total annual payment to a certified State or Indian tribe under paragraphs (1) and (2) is limited by subparagraph (B), the Secretary shall— 
(i)give priority to making payments under paragraph (2); and 
(ii)use any remaining funds to make payments under paragraph (1).. 
(e)Soda ash royaltiesNotwithstanding section 24 of the Mineral Leasing Act (30 U.S.C. 262) and the terms of any lease under that Act, the royalty rate on the quantity of gross value of the output of sodium compounds and related products at the point of shipment to market from Federal land in the 2-year period beginning on the date of enactment of this Act shall be 4 percent. 
(f)Authorization offsetSection 207(c) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17022(c)) is amended by inserting before the period at the end the following: , except that the amount authorized to be appropriated to carry out this section not appropriated as of the date of enactment of the Helium Stewardship Act of 2013 shall be reduced by $6,000,000. 
 
Karen L. Haas,Clerk. 
